         Case 4:19-cv-00793-KGB Document 54 Filed 01/27/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

DADRAIN BANKS                                                                       PLAINTIFF

v.                              Case No. 4:19-cv-00793 KGB

DOES, Arkansas State
Hospital Staff, Doctors, Nurses                                                 DEFENDANTS

                                         JUDGMENT

       Pursuant to the Order entered on this date, it is considered, ordered, and adjudged that

plaintiff Dadrain Banks’ complaint is dismissed. (Dkt. No. 2). The relief requested is denied.

       It is so adjudged this 27th day of January, 2021.

                                                           _______________________________
                                                           Kristine G. Baker
                                                           United States District Judge
